JAMES C. HILL, Circuit Judge,
specially concurring:
Because this panel is bound by the earlier decision of our court in Proctor v. Gissen-daner, 587 F.2d 182 (5th Cir. 1979), I concur. However, I entertain serious doubt that the legislature of a state may be properly considered as having the power to place conditions upon the right to appeal from a United States District Court to the United Spates Court of Appeals. It may be that some penalty upon an unsuccessful appellant is an appropriate measure designed to discourage appeals taken for delay. I take no position on that. However, if measures of this sort are to be applied to litigants in the federal system, I apprehend that it would be better that they be established by the Congress. However, we are bound, and only the en banc court could change the rule in this circuit. Our panel cannot. Therefore, as stated, I concur.